Ray, J.
This was an action by the appellee, to recover the value of two trunks and their contents, left with the appellant, who was ticket agent for the Terre Haute railroad at Plainfield. The proof shows that the trunks were left with the appellant as a matter of convenience to the appellee, and without any compensation being paid for the storage. There was no proof of even ordinary negligence by the appellant, and the finding against him cannot, therefore, be sustained. On the trial, the appellant offered evidence to prove that he did not receive and store baggage for hire, *484but only as a matter of accommodation to passengers by the railroad. The court excluded tbfe evidence. This was error. In the absence of any proof in this ease of 'a special contract, it was proper to show the manner in which such property was, as a matter of fact, always received by the appellant. This was a circumstance proper for the consideration of the jury.
L. M. Campbell and J. V. Hadley, for appellant.
C. C. Nave, for appellee.
The judgment is reversed, with cost3.